Citation Nr: 0104139	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-03 686	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran in this case served on active duty between 1963 
and 1967, and between 1980 and 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for PTSD. 

FINDINGS OF FACT

1.  The appellant perfected an appeal to the Board as to the 
issue of entitlement to service connection for PTSD. 

2.  In November 2000, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant and from his accredited representative 
unequivocally requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991).  A 
Substantive Appeal ("VA Form 9") may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2000).  Withdrawal may be 
made by the claimant or his or her authorized representative, 
except that a representative may not withdraw an appeal filed 
by the claimant personally without his or her express written 
consent.  38 C.F.R. § 20.204(c) (2000).

On November 22, 2000, prior to the promulgation of a decision 
by the Board, the appellant's accredited representative 
submitted a written request with an attached statement that 
was signed by the veteran, indicating his desire to withdraw 
his appeal as to the pending issue of service connection for 
PTSD.  The appellant has clearly withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The issue of entitlement to service connection for post-
traumatic stress disorder is dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



